RULEY, JUDGE:
Upon stipulation of the parties to the effect that, on October 11, 1976, the claimant lawfully drove his 1973 dump truck across a bridge which collapsed on Local Service Route 5/5 in Taylor County, West Virginia, thereby damaging the truck in the amount of $7,000.00; that the respondent, upon an inspection in 1974, had found the bridge to have a load limit of zero tons; that the respondent had made no effort to repair the bridge or post a weight limit upon it since 1974; and that no warning signs were in place upon or near the bridge on the day the accident happened, an award in the sum of $7,000.00 should be, and is hereby, made.
Award of $7,000.00.